Citation Nr: 1510792	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-26 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an anxiety reaction with seizures.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for coronary artery disease (claimed as a heart condition). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing in May 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.

The Veteran's petition to reopen his previously denied service connection claim regarding an anxiety reaction with seizures was remanded by the Board in an August 2013 decision to comply with an April 2013 Order of the U. S. Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand (Joint Motion).  Upon remand, the RO sent the Veteran an August 2013 letter explaining to him he was entitled to a new hearing to comply with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran did not respond to this letter, and the claim eventually returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was denied service connection for a left leg condition and coronary artery disease in a September 2013 rating decision.  He submitted a notice of disagreement (NOD) to this decision in October 2013.  This represents a timely NOD under 38 U.S.C.A. § 7105.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC), which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Veteran submitted further medical evidence directly to the Board in December 2014.  While the included medical records mainly concern conditions outside of his claimed anxiety reaction with seizures, May and June 2013 records do comment on his "neurology."  Both records indicate that his seizures are controlled with his medication, and the June 2013 record indicates he has extremity weakness and numbness.  Thus, these records are relevant to the petition to reopen a claim for service connection for anxiety reaction with seizures and a supplemental statement of the case must be issued on remand that considers this evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case (SOC) addressing the issues of entitlement to service connection for a left leg disability and entitlement to service connection for coronary artery disease (claimed as a heart condition). The RO should return these issues to the Board only if the Veteran timely files a substantive appeal.

2. After completing any additional notification and/or development deemed warranted, readjudicate the petition to reopen a claim for service connection for an anxiety reaction with seizures that has been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and consideration of all new evidence submitted, including the records sent to the Board in December 2014, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




